Exhibit 32.1 BLUELINX HOLDINGS INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of BlueLinx Holdings Inc. (the “Company”) on Form 10-K for the year ending December 29, 2012, as filed with the United States Securities and Exchange Commission on the date hereof (the “Report”), I, George R. Judd, Chief Executive Officer of the Company, do hereby certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. February 20, 2013 By: /s/ George R. Judd George R. Judd Chief Executive Officer
